FOR PUBLICATION                          FILED
                 UNITED STATES COURT OF APPEALS                       DEC 29 2017
                                                                  MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

RAHINAH IBRAHIM, an individual,              Nos. 14-16161
                                                  14-17272
               Plaintiff-Appellant,
                                             D.C. No. 3:06-cv-00545-WHA
 v.                                          Northern District of California,
                                             San Francisco
U.S. DEPARTMENT OF HOMELAND
SECURITY; TERRORIST SCREENING                ORDER
CENTER; FEDERAL BUREAU OF
INVESTIGATION; CHRISTOPHER A.
WRAY, in his official capacity as Director
of the Federal Bureau of Investigation;
KIRSTJEN NIELSEN, in her official
capacity as Secretary of the Department
of Homeland Security; JEFFERSON B.
SESSIONS III, Attorney General, in his
official capacity as Attorney General;
CHARLES H. KABLE IV, Director, in
his official capacity as Director of the
Terrorist Screening Center; CARL
GHATTAS, in his official capacity as
Executive Assistant Director of the FBI's
National Security Branch; NATIONAL
COUNTERTERRORISM CENTER;
RUSSELL "RUSS" TRAVERS, in his
official capacity as Director of the
National Counterterrorism Center;
DEPARTMENT OF STATE; REX W.
TILLERSON, in his official capacity as
Secretary of State; UNITED STATES OF
AMERICA,

               Defendants-Appellees.
THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel disposition in these cases shall

not be cited as precedent by or to any court of the Ninth Circuit.

      Judges Graber, Murguia, Owens, and Friedland did not participate in the

deliberations or vote in these cases.




                                          2